Exhibit 99.1 2013-18 NEWS RELEASE HECLA REPORTS FIRST QUARTER 2013 RESULTS Aurizon Shareholders Vote in Favor of the Hecla Acquisition For the Period Ended March 31, 2013 For Release: May 10, 2013 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) (Hecla or the Company) today announced first quarter net income applicable to common shareholders of $11.0 million , or $0.04 per basic share, and earnings after adjustments applicable to common shareholders of $3.4 million, or $0.01 per basic share. 1 First quarter silver production was 1.9 million ounces at a cash cost of $7.02 per ounce, net of by-products. 2 In addition, on May 9, 2013, Aurizon Mines Ltd. (Aurizon) shareholders voted in favor of the Hecla acquisition. Hecla expects to complete the acquisition of Aurizon during the second quarter upon receipt of Investment Canada regulatory approval. Aurizon's core asset is the Casa Berardi gold mine in Quebec, Canada, with 2013 gold production estimated by Aurizon of 125,000 to 130,000 ounces. Also, subsequent to the first quarter, the Company completed a $500 million offering of 6.875% Senior Notes due 2021, which will partially fund the acquisition. FIRST QUARTER 2013 HIGHLIGHTS ● Sales of $76.5 million . ● Net income applicable to common shareholders of $11.0 million , or $0.04 per basic share. ● Earnings after adjustments applicable to common shareholders (a non-GAAP measure) of $3.4million , or $0.01 per basic share. 1 ● Operating cash flow of $11.4 million . ● Adjusted EBITDA (a non-GAAP measurement) of $33.3 million . ● Greens Creek production of 1.8 million ounces of silver in the first quarter, a 34% increase over last year's first quarter, at an average cash cost (a non-GAAP measure) of $5.02 per ounce. Higher per ounce cash costs are due in part to lower base metals prices and production. ● Total silver production of 1.9 million ounces at a total cash cost (a non-GAAP measure) of $7.02 per ounce, net of by-products. 2 Higher per ounce costs are due in part to production startup at Lucky Friday in February, which is expected to ramp up to normal production levels in the first half of the year. Cash costs per ounce are expected to decrease as production increases during this period. ● Expenditures of $11.3 million on exploration and pre-development, 26% higher than the first quarter of 2012, to advance Hecla's major pre-development and exploration projects. ● Exploration programs in the first quarter of 2013 succeeded in defining high-grade extensions to mineralization at San Sebastian and Greens Creek. ● Cash and cash equivalents of $169 million at March31, 2013 . ● Declaration of $0.0025 common stock dividend under the Company's dividend policy. Realized silver price was $28.86 in the first quarter. Earnings after adjustments applicable to common shareholders represents a non-U.S. Generally Accepted Accounting Principles (GAAP) measurement. A reconciliation of net income applicable to common shareholders (GAAP) to earnings after adjustments can be found at the end of the release. Total cash cost per ounce of silver represents a non-GAAP measurement. A reconciliation of total cash costs to cost of sales and other direct production costs and depreciation, depletion and amortization (GAAP) can be found at the end of this release. Hecla Mining Company  1-800-432-5291 hmc-info@hecla-mining.com 1  During the first quarter we recommenced production at the Lucky Friday mine, after a year of rehabilitation and enhancement, and expect the mine to produce more than 2 million ounces of silver this year and 3 million ounces of silver in 2014," said Phillips S. Baker, Jr., President and Chief Executive Officer. "My ongoing thanks to the team at the Lucky Friday who completed this work safely and efficiently, and the team at Greens Creek whose effort generates the cash flow that's carrying the Company through this period.
